 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9                                          FRESNO DIVISION

10

11    VANG CHONG XIONG,                                No. 1:20-cv-01807-SAB
12                       Plaintiff,
                                                       ORDER RE STIPULATION TO REMAND
13    v.                                               FOR FURTHER PROCEEDINGS PURSUANT
14                                                     TO SENTENCE FOUR OF 42 U.S.C. § 405(g)
      COMMISSIONER OF SOCIAL
      SECURITY,                                        AND FOR ENTRY OF JUDGMENT IN
15                                                     FAVOR OF PLAINTIFF
                         Defendant.
16                                                     (ECF No. 12)
17

18            Plaintiff Vang Chong Xiong filed this action challenging the final decision of the
19   Commissioner of Social Security denying his application for disability benefits. (ECF No. 1.)
20   The parties have consented to the jurisdiction of the magistrate judge and this matter has been
21   assigned to the undersigned for all purposes. (ECF Nos. 7, 10, 11.) On June 23, 2021, the parties
22   filed a stipulation to remand this action for further proceedings and have judgment entered on
23   behalf of Plaintiff. (ECF No. 12.)
24          Pursuant to the parties’ stipulation to remand this action pursuant to Sentence Four of 42
25   U.S.C. § 405(g), IT IS HEREBY ORDERED that:
26          1.      This action is REMANDED to the Commissioner of Social Security for further
27                  proceedings consistent with the terms of the stipulation to remand;
28
 1            2.      All pending dates and matters are VACATED; and

 2            3.      Judgment is ENTERED in favor of Plaintiff Vang Chong Xiong and against the

 3                    Commissioner of Social Security.

 4
     IT IS SO ORDERED.
 5

 6   Dated:        June 23, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
